DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant's arguments have been fully considered.
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yaling (US 20160303795 A1).
Claim Objections
Claim 1 is objected to because of the following informalities:  
“the reservoir tank to store within the interior” should be -- the reservoir tank is configured to store within the interior-- or equivalent. 
“the lifting platform to move the solid object perpendicularly” should be -- the lifting platform is configured to move the solid object perpendicularly -- or equivalent. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1, 2, 4-6, 8-9, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (US 20080174050 A1) in view of Yaling (US 20160303795 A1).
	In reference to claim 1, Kikuchi discloses a three-dimensional printing system (“three-dimensional molding device” [Abstract]. See Fig 1-2, annotated portion shown below), comprising:

    PNG
    media_image1.png
    424
    770
    media_image1.png
    Greyscale


a projector to project electromagnetic radiation … towards the reservoir tank to cure a portion of the one or more forming materials stored in the reservoir tank to form in the reservoir tank at least a section of a solid object comprised of the solid material (“Light is then irradiated from the light source 12 onto the light-curing resin positioned in the gap between the surface of the membrane 26 and the bottom surface 20b of the three-dimensional molded object holding plate 20” [P0044].); and
a lifting platform moveable in a direction perpendicular to the bottom surface of the reservoir tank, the lifting platform to move the solid object perpendicularly away from the bottom surface after the section of the solid object is formed, whereby additional sections of the solid object can be formed in the interior of the reservoir tank (“a drive means 22 that moves the three-dimensional molded object holding plate 20 up and down” [P0029]. See Fig 2.).
Kikuchi discloses light is projected on and through the bottom plate to cure the resin, but does not specifically indicate that the light includes the defined range of 
Kikuchi further discloses wherein the reservoir tank further comprises a top drum assembly (“frame body 28” [P0032]) a base assembly (“a translucent plate 24” [P0031]), and a membrane interposed between the top drum assembly and the base assembly (“membrane 26” [P0031]. Figures 1-2 show the middle layer is located between top and bottom assemblies). 
Kikuchi further discloses wherein the membrane is comprised of a hydrophobic membrane (“the membrane comprises a polyethylene terephthalate (PET) film coated with a fluorosilicone mold-releasing material” [P0015].)
Kikuchi notes that the membrane should be restored to an original flat state after printing a part [0049], but Kikuchi does not specify that the hydrophobic membrane layer is stretched between a top stretcher wall of the drum assembly and an inner wall of the bottom portion of the reservoir.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, substrates for SLA/DLP 3d printing ([0004] and  see Fig 5B, shown below), Yaling discloses that by stretching a layer between a top stretcher wall of a drum assembly and an inner wall of a bottom portion, a layer can be maintained in a flat configuration (“a film tightening mechanism 150 may be optionally provided to stretch the film 102, thereby creating tension in the film 102 and keeping the film 102 substantially flat without ripples. The tightening mechanism 150 is preferably incorporated into the reservoir 108. For example, the tightening mechanism 150 may include a round shaped reservoir equipped with an equiaxial stretching mechanism, as 
Also see Fig 6A-B in view of Fig 5B, copied below, which shows that the film 102 and drum assembly 150 of Yaling is analogous to the drum assembly having a hydrophobic membrane stretched between a top stretcher wall of the drum assembly and an inner wall of the bottom portion of the reservoir tank as claimed. Elements 600 and 602 are described as being compressible and could also be considered part of the membrane since they would necessarily provide retention of the resin in the receptacle. For the purpose of the rejection, the membrane is considered to comprise elements 600, 102, and 602 and the top stretcher wall is 604).

    PNG
    media_image2.png
    352
    542
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    613
    845
    media_image3.png
    Greyscale

The combination would be achievable by integrating the structure for retaining the membrane of Yaling including the top stretcher wall of the drum assembly and an inner wall of the bottom portion of the reservoir tank in order to stretch the hydrophobic 
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to integrate the top stretcher wall of the drum assembly and an inner wall of the bottom portion of the reservoir tank in order to stretch the hydrophobic membrane to maintain a flat shape. 
 A person having ordinary skill in the art would have been specifically motivated to integrate the top stretcher wall of the drum assembly and an inner wall of the bottom portion of the reservoir tank in order to stretch the hydrophobic membrane to maintain a flat shape since Kikuchi requires that the membrane has a flat shape between objects; and in order to combine prior art elements according to known methods to yield predictable results; and/or apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
	In reference to claim 2, the combination discloses the system of claim 1.
Kikuchi further discloses wherein the projector is controlled to project electromagnetic radiation only in a range of wavelengths that consists of blue and ultraviolet light (“ultraviolet light” [P0003]).
	In reference to claim 4, the combination discloses the system of claim 1.
Kikuchi further discloses wherein the stretched hydrophobic material is in the shape of a drum (“the membrane 26” [P0032]. See Fig 2).

	In reference to claim 5, the combination discloses the system of claim 1.
Kikuchi further discloses wherein the the reservoir tank further comprises a base assembly (“a translucent plate 24” [P0031]), and a middle layer interposed between the top drum assembly and the base assembly (“membrane 26” [P0031]. Figures show membrane middle layer is located between top and bottom assemblies). 
Yaling further discloses wherein the drum assembly of the reservoir tank further comprises a top drum assembly and a base assembly with a middle layer there between (“cover cap 604 and the base 606” [P0038]. The figures show a membrane middle layer is located between top and bottom assemblies).  The combination as described in claim 1 would result in the claimed structure.
	In reference to claim 6, the combination discloses the system of claim 1.
Kikuchi further discloses wherein the middle layer is comprised of a self-lubricating material (“the membrane comprises a polyethylene terephthalate (PET) film coated with a fluorosilicone mold-releasing material” [P0015]. See instant PGPUB P0069 which describes self-lubricating materials as encompassing silicone.).
	In reference to claim 8-9, the combination discloses the system of claim 1.
Kikuchi further discloses wherein the wherein the middle layer is a film that prevents bubbles from forming in the forming material stored within the reservoir tank; and wherein the top drum assembly is a single use assembly to contain forming materials for a single printing session (Kikuchi discloses the same structure as claimed 
	In reference to claim 12-13, the combination discloses the system of claim 1.
Kikuchi further discloses wherein the projector is operable to project electromagnetic radiation in a range of 365 or 405 nanometers to 410 nanometers (“ultraviolet light” [P0003] encompasses and renders the claim obvious).
	In reference to claim 14, the combination discloses the system of claim 1.
Kikuchi discloses light is projected on and through the bottom plate to cure the resin, but does not specifically indicate that the light includes the defined range of wavelengths. However, if the light is for curing a resin then it would be obvious to provide the bottom surface of the reservoir tank as transparent to electromagnetic radiation in at least the defined range of wavelengths so that when the projector projects the electromagnetic radiation into the reservoir tank via the bottom surface, the resin can be cured as required by Kikuchi.
	In reference to claim 15, the combination discloses the system of claim 1.
Kikuchi discloses a controller including at least one processor and at least one nontransitory processor readable medium that stores at least one of processor-executable instructions and data, which when executed by the at least one processor, cause the at least one processor to iteratively; cause the projector to project spatial pattern of the electromagnetic radiation into the reservoir tank to form each of respective additional section of the solid object; and cause the lifting platform to move away from the bottom of the reservoir tank as each of respective additional section of the solid object is formed (See “computer” [P0029 and P0040]. Kikuchi’s description of 
Claim 3 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (US 20080174050 A1) in view of Yaling (US 20160303795 A1) and further in view of Kuijpers (US 20180200948 A1).
	In reference to claims 3, the combination discloses the system of claim 1.
Kikuchi further discloses that a mirror is used to project the light (e.g., see P0011 and P0029), however, Kikuchi does not discloses wherein the projector specifically comprises a micromirror device chip having a resolution of 1200 pixels X 800 pixels.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, systems for three-dimensional printing, Kuijpers discloses that a radiation source for systems for three-dimensional printing can comprise “a 4K beamer or DLP beamer” (P0017). A 4k DLP beamer encompasses a micromirror device chip having a resolution of 1200 pixels X 800 pixels -- 4k refers to about 4000x2000 pixels which necessarily includes 1200x800 pixels.
The combination would be achievable by integrating the Kuijpers projector into the Kikuchi system.
Kuijpers further explains that the use of a projector having a sufficient size to irradiate the entire build frame is advantageous (P0060).
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the system such that the projector further comprises a micromirror device chip having a resolution of 1200 pixels X 800 pixels.

	In reference to claims 10-11, the combination discloses the system of claim 1.
Kikuchi does not discloses wherein the reservoir tank further includes one or more sensors to detect contaminants or debris within the forming material or on a surface that forms the interior of the reservoir tank; and wherein the reservoir tank further includes a filtration system to remove impurities from the forming materials
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, systems for three-dimensional printing, Kuijpers discloses that when large particles are in the resin they cause defects (P0015) and that these large particles can be removed by a filter (P0015 and P0057). Furthermore, Kuijpers discloses both a sensor for monitoring the filter (P0015) and a health monitor (P0054) either or both the filter sensor and/or health monitor would read on the claimed sensor. 
The combination would be achievable by integrating the Kuijpers large particle contaminant abatement means into the system of Kikuchi including the filter and filter sensor and/or health monitor.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the system such that the reservoir tank further includes one or more sensors to detect contaminants or debris within the forming material or on a 
A person having ordinary skill in the art would have been specifically motivated to integrate the Kuijpers large particle contaminant abatement means into the system of Kikuchi including the filter and filter sensor and/or health monitor in order to reduce the occurrence of damage to the part as suggested by Kuijpers, and/or in order to combine prior art elements according to known methods to yield predictable results; use of known technique to improve similar devices (methods, or products) in the same way; and/or apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/Examiner, Art Unit 1744